Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (SEQ ID NO: 1) in the reply filed on 8/24/2022 is acknowledged.
Claims 4, 10, 18-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.
Claims 1, 2, 8 are under consideration.

Information Disclosure Statement
2.  The information disclosure statements (IDS) were submitted on 5/20/2021; 5/20/2021; 8/24/2022; 8/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 1, 2, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See the recitations of claims 1, 2, 8 as submitted 5/20/2021.
As to claim 1, it is not clear what “corresponding to” means. It is not clear what the metes and bounds of the term are and if the exact positions are intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al. (US20140050701)(cited in applicant’s IDS submitted 5/20/2021).
See claims 1, 8 as submitted 5/20/2021.
The instant rejection applies to embodiment of “or” (replacement of tyrosine residues with non-tyrosine residues or a replacement of a threonine residue…).
Zhong et al. teaches: a modified AAV VP3 capsid protein, that includes: (a) a non-tyrosine amino acid residue at one or more positions corresponding to Y705 and Y731 of the wild-type AAV6 capsid protein as set forth in SEQ ID NO:6; … or alternatively, wherein each of the amino acid substitutions is at an equivalent amino acid position corresponding thereto in any one of the other wild-type vector serotypes selected from the group consisting of AAV1, AAV3, AAV4, AAV5, AAV7, AAV8, AAV9, and AAV10, as set forth in SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, and SEQ ID NO:10, respectively [0016]; particle (as recited in claim 8)(abstract).
It is noted that SEQ ID NO: 1 of Zhong et al. has 100% identity with instant SEQ ID NO: 1 (See NCBI Blast Alignment of instant SEQ ID NO: 1 and SEQ ID NO: 1 of Zhong et al.)(2022))(See PTO-892: Notice of References Cited).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. Claims 1, 2, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15 of U.S. Patent No. 10815279. 
See claims 1, 2, 8 as submitted 5/20/2021.
Claims 1-9, 15 of U.S. Patent No. 10815279 recite a modified AAV capsid protein, comprising: a) a non-serine amino acid residue at a position corresponding to 5663 of the wildtype AAV6 capsid protein as set forth in SEQ ID NO:6; or b) a non-threonine amino acid residue at a position corresponding to T492 of the wild-type AAV6 capsid protein as set forth in SEQ ID NO:6; wherein the capsid protein is of a serotype selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8 AAV9, and AAV10, as set forth in SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO: 6, SEQ ID NO:7, SEQ ID NO: 8, SEQ ID NO:9, and SEQ ID NO:10; further comprising a non-tyrosine amino acid residue at one or more positions corresponding to: a) Y445, Y705 and Y731 of the wild-type AAV6 capsid protein as set forth in SEQ ID NO:6; a plurality of rAAV vectors, virions, or infectious particles comprising the modified rAAV capsid protein of claim 1.
It is noted that SEQ ID NO: 1 of claims 1-9, 15 of U.S. Patent No. 10815279 has 100% identity with instant SEQ ID NO: 1 (See NCBI Blast Alignment of instant SEQ ID NO: 1 and SEQ ID NO: 1 of 10815279)(2022))(See PTO-892: Notice of References Cited). As the SEQ ID NOs: are identical, the recitation towards VP3 is also considered to be met.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 2, 8 and claims 1-9, 15 of U.S. Patent No. 10815279 both recite a modified adeno-associated virus (AAV) capsid protein, wherein a VP3 region of the modified AAV capsid protein comprises a replacement of tyrosine residues with non-tyrosine residues and/or a replacement of a threonine residue with a non-threonine residue at positions corresponding to: Y705, Y731, and T492 of a wild-type AAV1 capsid protein having the sequence of SEQ ID NO: 1; wherein the modified AAV capsid protein is a modified AAV1 capsid protein and the modified AAV1 capsid protein comprises replacement of tyrosine residues with non-tyrosine residues and a replacement of a threonine residue with a non-threonine residue at each of the positions corresponding to Y705, Y731, and T492 of the wild-type AAV1 capsid protein having the sequence of SEQ ID NO: 1; a recombinant AAV (rAAV) particle comprising a modified capsid protein of claim 1, optionally further comprising a nucleic acid segment encoding a gene of interest, optionally wherein the gene of interest is a therapeutic agent.

6. Claims 1, 2, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13, 14 of U.S. Patent No. 10011640. 
See claims 1, 2, 8 as submitted 5/20/2021.
Claims 1-6, 13, 14 of U.S. Patent No. 10011640 recite a modified AAV capsid protein, comprising: (A) a non-serine amino acid residue at a position corresponding to S663 of the wild-type AAV6 capsid protein as set forth in SEQ ID NO:6 and (B) a non-threonine amino acid residue at a position corresponding to T492 of the wild-type AAV6 capsid protein as set forth in SEQ ID NO:6; further comprising: (i) a non-tyrosine amino acid residue at one or more positions corresponding to Y445, Y705 and Y731 of the wild-type AAV6 capsid protein as set forth in SEQ ID NO:6; or (ii) one or more positions corresponding to Y444, Y500 and Y730 of the wild-type AAV2 capsid protein as set forth in SEQ ID NO:2; an rAAV viral particle comprising the modified AAV capsid protein of claim 1. 
It is noted that SEQ ID NO: 6 of claims 1-6, 13, 14 of U.S. Patent No. 10011640 has 99% identity with instant SEQ ID NO: 1 (See NCBI Blast Alignment of instant SEQ ID NO: 1 and SEQ ID NO: 6 of 10011640)(2022))(See PTO-892: Notice of References Cited). As the SEQ ID NOs: are almost identical, the positions Y705, Y731 and T492 of SEQ ID NO: 6 are considered to correspond with those of instant SEQ ID NO: 1, and further, the recitation towards VP3 is also considered to be met.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 2, 8 and claims 1-6, 13, 14 of U.S. Patent No. 10011640 both recite a modified adeno-associated virus (AAV) capsid protein, wherein a VP3 region of the modified AAV capsid protein comprises a replacement of tyrosine residues with non-tyrosine residues and/or a replacement of a threonine residue with a non-threonine residue at positions corresponding to: Y705, Y731, and T492 of a wild-type AAV1 capsid protein having the sequence of SEQ ID NO: 1; wherein the modified AAV capsid protein is a modified AAV1 capsid protein and the modified AAV1 capsid protein comprises replacement of tyrosine residues with non-tyrosine residues and a replacement of a threonine residue with a non-threonine residue at each of the positions corresponding to Y705, Y731, and T492 of the wild-type AAV1 capsid protein having the sequence of SEQ ID NO: 1; a recombinant AAV (rAAV) particle comprising a modified capsid protein of claim 1, optionally further comprising a nucleic acid segment encoding a gene of interest, optionally wherein the gene of interest is a therapeutic agent.

7. Claims 1, 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9920097. 
See claims 1, 8 as submitted 5/20/2021.
The instant rejection applies to embodiment of “or” (replacement of tyrosine residues with non-tyrosine residues or a replacement of a threonine residue…).
Claims 1-10 of U.S. Patent No. 9920097 recite a modified AAV VP3 capsid protein, comprising: a non-tyrosine amino acid residue at one or more positions corresponding to Y705 and Y731 of the wild-type AAV6 capsid protein as set forth in SEQ ID NO:6; wherein the modified AAV VP3 capsid protein is a modified AAV6 capsid protein; a composition comprising: (I)(a) a modified AAV VP3 capsid protein that comprises: a non-tyrosine amino acid residue at one or more positions corresponding to Y705 and Y731 of the wild-type AAV6 capsid protein as set forth in SEQ ID NO:6; (b) a nucleic acid segment that encodes the protein of (a), or (c) a viral particle that comprises the protein of (a); and (II) a pharmaceutically-acceptable buffer, diluent, or excipient.
It is noted that SEQ ID NO: 6 of claims 1-10 of U.S. Patent No. 9920097 has 99% identity with instant SEQ ID NO: 1 (See NCBI Blast Alignment of instant SEQ ID NO: 1 and SEQ ID NO: 6 of 9920097)(2022))(See PTO-892: Notice of References Cited). As the SEQ ID NOs: are almost identical, the positions Y705, Y731 of SEQ ID NO: 6 are considered to correspond with those of instant SEQ ID NO: 1.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 8 and claims 1-10 of U.S. Patent No. 9920097 both recite a modified adeno-associated virus (AAV) capsid protein, wherein a VP3 region of the modified AAV capsid protein comprises a replacement of tyrosine residues with non-tyrosine residues and/or a replacement of a threonine residue with a non-threonine residue at positions corresponding to: Y705, Y731, and T492 of a wild-type AAV1 capsid protein having the sequence of SEQ ID NO: 1; a recombinant AAV (rAAV) particle comprising a modified capsid protein of claim 1, optionally further comprising a nucleic acid segment encoding a gene of interest, optionally wherein the gene of interest is a therapeutic agent.

Conclusion
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648